SIBLEY, Circuit Judge.
I concur in the opinion. I think the reversal is also required by this: The rider expressly extends the coverage to all trucks operated “under the direction and control” of the assured. In the suit against the assured, which was defended by the insurer, the jury in a special verdict expressly found the truck was operated under the direction and control of the assured. On general principles of estoppel by judgment the insurer cannot again contest that issue with the plaintiffs.